DETAILED ACTION
This office action is in response to the amendments filed on September 20, 2021.
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-37.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/3/2020, 4/7/2020, 4/23/2020, 10/8/2020, 12/5/2020 and 6/4/2021.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-12, 19, 19-22, 25-26, 29-30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2011/0309389) in view of Weaver (US 2010/0244069) and in further view of Edmond (US 2013/0146904).
With respect to Claim 1, Yu discloses (Fig. 1 and 7-9) most aspects of the current invention including a device comprising:
an active-matrix driven display (10) including a plurality of OLED pixels (14/80), each OLED pixel comprising:
not more than three sub-pixels (82-84), wherein a first sub-pixel (82) of the not more than three sub-pixels is configured to emit blue light in a blue range of the visible spectrum
wherein each pixel comprises a plurality of OLED pixels that is capable of emitting blue light only emits blue light in the light blue range, and wherein each pixel comprises no other pixels that emit blue light
However, Yu does not explicitly disclose wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein a first sub-pixel of the not more than three sub-pixels is configured to emit blue light in a light blue range of the visible spectrum having a peak emission wavelength in the range of 465-500nm, and wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and less than 5000K.
On the other hand, Weaver discloses (Fig 1-12) an active-matrix driven display including a plurality of OLED pixels, wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein each OLED pixel comprising a first sub-pixel configured to emit light in the light blue range of the visible spectrum, the first sub-pixel configured to emit light in a light blue (cyan) range of the visible spectrum has a peak emission wavelength in the range of 400-500nm (par 55). Weaver teaches doing so  
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein a first sub-pixel of the not more than three sub-pixels is configured to emit blue light in a light blue range of the visible spectrum having a peak emission wavelength in the range of 465-500nm in the device of Yu due to the presence of the sub- pixel configured to emit light in the light blue range of the visible spectrum, four subpixels having different emission may be deposited using only three patterned deposition processes for the emissive layers (par 61).
However, Weaver does not explicitly disclose wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and less than 5000K.
On the other hand, Edmond discloses (Fig. 7-15) a semiconductor structure comprising an OLED device comprising sub-pixels, and further comprising wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and 5000K (par 42).
Regarding claim 1, Differences in the temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the temperatures and similar temperatures are known in the art (see e.g. Edmond), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yu.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 2, Yu discloses (Fig. 1 and 7-9) wherein each of the plurality of OLED pixels further comprises a second sub-pixel (84) configured to emit red light and a third sub-pixel (83) configured to emit green light.
With respect to Claim 3, Yu discloses (Fig. 1 and 7-9) wherein the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of green light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level (par 61-64).
With respect to Claim 4, Weaver discloses (Fig 1-12) an active-matrix driven display comprising a plurality of OLED sub-pixels, wherein the plurality of OLED sub-pixels further comprises a second sub-pixel configured to emit yellow light (Ye).
With respect to Claim 7, Weaver discloses (Fig 1-12) wherein the device comprises a wearable device, a watch, a computer, a health monitor, a head mounted display, virtual reality glasses, smart glasses, or a communication device (par 42).
With respect to Claim 8, Edmond discloses (Fig. 7-15) a semiconductor structure comprising an OLED device comprising sub-pixels, and further comprising wherein a selected white point is within a 7-step, 3-step, or 1-step MacAdam ellipse of a Planckian Black Body Locus (par 41-52). (motivation to do so provided above)
With respect to Claim 11, Weaver discloses (Fig. 1-12) further comprising wherein the light emitted in the light blue range has a y-coordinate selected from the group consisting of: greater than 0.15 in CIE 1931 XYZ color space chromaticity, greater than 0.2 in CIE 1931 XYZ color space chromaticity, greater than 0.25 in CIE 1931 XYZ color space chromaticity, and greater than 0.3 in CIE 1931 XYZ color space chromaticity (par 46 and 55). 
With respect to Claim 12, Yu discloses (Fig. 1 and 7-9) wherein when the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of red light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level (par 61-64).
With respect to Claim 17, Weaver discloses (Fig. 1-12) wherein the active-matrix driven display including the plurality of OLED pixels comprises a three-dimensional (3D) display.


With respect to Claim 19, Yu discloses (Fig. 1 and 7-9) most aspects of the current invention including a device comprising:
an active-matrix driven display (10) including a plurality of OLED pixels (14/80), each OLED pixel comprising:
not more than three sub-pixels (82-84), wherein a first sub-pixel (82) of the not more than three sub-pixels is configured to emit blue light in a blue range of the visible spectrum
wherein each pixel comprises a plurality of OLED pixels that is capable of emitting blue light only emits blue light in the light blue range, and wherein each pixel comprises no other pixels that emit blue light
However, Yu does not explicitly disclose wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel, wherein a first sub-pixel of the not more than three sub-pixels is configured to emit blue light in a light blue range of the visible spectrum having a y-coordinate greater than 0.15 in CIE 1931 XYZ color space chromaticity and wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and less than 5000K.
On the other hand, Weaver discloses (Fig 1-12) an active-matrix driven display including a plurality of OLED pixels, wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein each OLED pixel comprising a first sub-pixel configured to emit light in the light blue range of the visible spectrum, the first sub-pixel configured to emit light in a light blue (cyan) range of the visible spectrum having a y-coordinate greater than 0.15 in CIE 1931 XYZ color space chromaticity (par 46 and 55). 
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein a first sub-pixel of the not more than three sub-pixels is configured to emit blue light in a light blue range of the visible spectrum having a y-coordinate greater than 0.15 in CIE 1931 XYZ color space chromaticity in the device of Yu due to the presence of the sub- pixel configured to emit light in the light blue range of the visible spectrum, four subpixels having different emission may be deposited using only three patterned deposition processes for the emissive layers (par 61).
However, Weaver does not explicitly disclose wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and less than 5000K.
On the other hand, Edmond discloses (Fig. 7-15) a semiconductor structure comprising an OLED device comprising sub-pixels, and further comprising wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and 5000K (par 42).
Regarding claim 19, Differences in the temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the temperatures and similar temperatures are known in the art (see e.g. Edmond), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yu.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 20, Yu discloses (Fig. 1 and 7-9) wherein each of the plurality of OLED pixels further comprises a second sub-pixel (84) configured to emit red light and a third sub-pixel (83) configured to emit green light.
With respect to Claim 21, Yu discloses (Fig. 1 and 7-9) wherein the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of green light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level (par 61-64).
With respect to Claim 22, Weaver discloses (Fig 1-12) an active-matrix driven display comprising a plurality of OLED sub-pixels, wherein the plurality of OLED sub-pixels further comprises a second sub-pixel configured to emit yellow light (Ye).
With respect to Claim 25, Weaver discloses (Fig. 1-12) a semiconductor structure comprising an OLED device wherein the device comprises a wearable device, a watch, a computer, a health monitor, a head mounted display, virtual reality glasses, smart glasses, or a communication device (par 42).
With respect to Claim 26, Edmond discloses (Fig. 7-15) a semiconductor structure comprising an OLED device comprising sub-pixels, and further comprising wherein a selected white point is within a 7-step, 3-step, or 1-step MacAdam ellipse of a Planckian Black Body Locus (par 41-52). (motivation to do so provided above)
With respect to Claim 29, Weaver discloses (Fig. 1-12) further comprising wherein the light emitted in the light blue range has a y-coordinate selected from the group consisting of: greater than 0.15 in CIE 1931 XYZ color space chromaticity, greater than 0.2 in CIE 1931 XYZ color space chromaticity, greater than 0.25 in CIE 1931 XYZ color space chromaticity, and greater than 0.3 in CIE 1931 XYZ color space chromaticity (par 46 and 55). 
With respect to Claim 30, Yu discloses (Fig. 1 and 7-9) wherein when the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of red light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level (par 61-64).
With respect to Claim 35, Weaver discloses (Fig. 1-12) wherein the active-matrix driven display including the plurality of OLED pixels comprises a three-dimensional (3D) display.
With respect to Claim 36, Yu discloses (Fig. 1 and 7-9) most aspects of the current invention including a consumer product comprising a device comprising:
an active-matrix driven display (10) including a plurality of OLED pixels (14/80), each OLED pixel comprising:
not more than three sub-pixels (82-84), wherein a first sub-pixel (82) of the not more than three sub-pixels is configured to emit blue light in a blue range of the visible spectrum
wherein each pixel comprises a plurality of OLED pixels that is capable of emitting blue light only emits blue light in the light blue range, and wherein each pixel comprises no other pixels that emit blue light
However, Yu does not explicitly disclose wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel, wherein a first sub-pixel of the not more than three sub-pixels is configured to emit blue light in a light blue range of the visible spectrum having a y-coordinate greater than 0.15 in CIE 1931 XYZ color space chromaticity, wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and less than 5000K.
On the other hand, Weaver discloses (Fig 1-12) an active-matrix driven display including a plurality of OLED pixels, wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein each OLED pixel comprising a first sub-pixel configured to emit light in the light blue range of the visible spectrum, the first sub-pixel configured to emit light in a light blue (cyan) range of the visible spectrum having a y-coordinate greater than 0.15 in CIE 1931 XYZ color space chromaticity (par 46 and 55). 
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein a first sub-pixel of the not more than three sub-pixels is configured to emit blue light in a light blue range of the visible spectrum having a y-coordinate greater than 0.15 in CIE 1931 XYZ color space chromaticity in the device of Yu due to the presence of the sub- pixel configured to emit light in the light blue range of the visible spectrum, four subpixels having different emission may be deposited using only three patterned deposition processes for the emissive layers (par 61).
However, Weaver does not explicitly disclose wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and less than 5000K.
On the other hand, Edmond discloses (Fig. 7-15) a semiconductor structure comprising an OLED device comprising sub-pixels, and further comprising wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and 5000K (par 42).
Regarding claim 36, Differences in the temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the temperatures and similar temperatures are known in the art (see e.g. Edmond), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yu.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 37, Weaver discloses (Fig. 1-12) wherein the consumer product is selected from the group consisting of a flat panel display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a laser printer, a telephone, a mobile phone, a tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display less than 2 inches in diagonal, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video wall comprising multiple displays tiled together, a theater or stadium screen, and a sign (par 42).


Claims 5-6, 16, 23-24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Weaver and in further view of Edmond and Yano (US 2012/0026210).
With respect to Claim 5, Yu discloses (Fig. 1 and 7-9) wherein most aspects of the current invention. However, Yu does not disclose when the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of yellow light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level.
 On the other hand, Yano discloses (Fig. 21A-21B) a semiconductor structure comprising an active-matrix driven display including a plurality of pixels further comprises a second sub-pixel configured to emit yellow light (20Z) and wherein when the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of yellow light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level (par 115). Yano teaches doing so to provide a sub-pixel of a color (Z) with higher luminance than the red, green, blue (par 115).
It would have been obvious at the time the invention to one having ordinary skill in the art to have when the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of yellow light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level in the device of Yu to provide a sub-pixel of a color (Z) with higher luminance than the red, green, blue (par 115).
With respect to Claim 6, Yano discloses (Fig. 21A-21B) further comprising at least one color change layer (24Z) disposed over the second sub-pixel, the color change layer selected from the group consisting of: a color filter and a color conversion layer (par 115).
With respect to Claim 16, Yano discloses (Fig. 21A-21B) wherein each of the plurality of OLED pixels further comprises: a second sub-pixel configured to emit yellow light (20Z); and at least one color filter (24Z) disposed over the second sub-pixel (par 115).
With respect to Claim 23, Yu discloses (Fig. 1 and 7-9) wherein most aspects of the current invention. However, Yu does not disclose when the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of yellow light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level.
 On the other hand, Yano discloses (Fig. 21A-21B) a semiconductor structure comprising an active-matrix driven display including a plurality of pixels further comprises a second sub-pixel configured to emit yellow light (20Z) and wherein when the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of yellow light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level (par 115). Yano teaches doing so to provide a sub-pixel of a color (Z) with higher luminance than the red, green, blue (par 115).

It would have been obvious at the time the invention to one having ordinary skill in the art to have when the device is to provide luminances above a predetermined threshold level, and any increase in luminance uses at least a greater proportion of yellow light to the light in the light blue range than used for a corresponding luminance increase below the predetermined threshold level in the device of Yu to provide a sub-pixel of a color (Z) with higher luminance than the red, green, blue (par 115).
With respect to Claim 24, Yano discloses (Fig. 21A-21B) further comprising at least one color change layer (24Z) disposed over the second sub-pixel, the color change layer selected from the group consisting of: a color filter and a color conversion layer (par 115).
With respect to Claim 34, Yano discloses (Fig. 21A-21B) wherein each of the plurality of OLED pixels further comprises: a second sub-pixel configured to emit yellow light (20Z); and at least one color filter (24Z) disposed over the second sub-pixel (par 115).
Claims 9-10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Weaver and in further view of Edmond and Je (US 2008/0203905).
With respect to Claim 9, Yu discloses (Fig. 1 and 7-9) most aspects of the current invention. However, Yu does not disclose wherein the power consumed by the active-matrix driven display including the plurality of OLED pixels is less than 6 mW/cm2 when the display is operated at a luminance of at least 700 cd/m2
On the other hand, Je discloses (Fig. 1) a semiconductor structure comprising an OLED device comprising sub-pixels, wherein the power consumed by the active-matrix driven display including the plurality of OLED pixels is less than 6 mW/cm2 when the display is operated at a luminance of at least 700 cd/m2, excluding driving circuity external to the active-matrix display (par 78 and Table 1).
Regarding claim 9, Differences in the power and luminance values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such power and luminance values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the power and luminance values and similar power and luminance values are known in the art (see e.g. Je), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yu.
The specification contains no disclosure of either the critical nature of the claimed ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).

With respect to Claim 10, Je discloses (Fig. 1) wherein the power consumed by the active-matrix driven display including the plurality of OLED pixels is divided by the luminance in cd/m.sup.2 is less than 0.08 W/cd, excluding driving circuitry external to the active-matrix display (par 78 and Table 1).
Regarding claim 10, Differences in the power and luminance values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such power and luminance values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the power and luminance values and similar power and luminance values are known in the art (see e.g. Je), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yu.
The specification contains no disclosure of either the critical nature of the claimed ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 27, Yu discloses (Fig. 1 and 7-9) most aspects of the current invention. However, Yu does not disclose wherein the power consumed by the active-matrix driven display including the plurality of OLED pixels is less than 6 mW/cm2 2, excluding driving circuity external to the active-matrix display.
On the other hand, Je discloses (Fig. 1) a semiconductor structure comprising an OLED device comprising sub-pixels, wherein the power consumed by the active-matrix driven display including the plurality of OLED pixels is less than 6 mW/cm2 when the display is operated at a luminance of at least 700 cd/m2, excluding driving circuity external to the active-matrix display (par 78 and Table 1).
Regarding claim 27, Differences in the power and luminance values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such power and luminance values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the power and luminance values and similar power and luminance values are known in the art (see e.g. Je), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yu.
The specification contains no disclosure of either the critical nature of the claimed ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff,
With respect to Claim 28, Je discloses (Fig. 1) wherein the power consumed by the active-matrix driven display including the plurality of OLED pixels is divided by the luminance in cd/m.sup.2 is less than 0.08 W/cd, excluding driving circuitry external to the active-matrix display (par 78 and Table 1).
Regarding claim 28, Differences in the power and luminance values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such power and luminance values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the power and luminance values and similar power and luminance values are known in the art (see e.g. Je), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yu.
The specification contains no disclosure of either the critical nature of the claimed ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).


Claims 13-15 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Weaver and in further view of Edmond and Liu (US 2015/0034911).
With respect to Claim 13, Yu discloses (Fig. 1 and 7-9) most aspects of the current invention. However, Yu does not disclose wherein each of the plurality of pixels includes a solar cell configured to power at least a portion of the plurality of OLED pixels of the device.
On the other hand, Liu discloses (Fig. 4) a semiconductor structure comprising an OLED device comprising sub-pixels (1), wherein each of the plurality of pixels includes a solar cell (2) configured to power at least a portion of the plurality of OLED pixels of the device (par 39 and 47). Liu teaches doing so to absorb sunlight and then convert it to electrical energy (par 39).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein each of the plurality of pixels includes a solar cell configured to power at least a portion of the plurality of OLED pixels of the device in the device of Yu to absorb sunlight and then convert it to electrical energy (par 39).
With respect to Claim 14, Liu discloses (Fig. 4) further comprising a plurality of solar cells, wherein the area of solar cells is less than 50% of an active area of the active-matrix driven display including the plurality of OLED pixels (par 39 and 47).
With respect to Claim 15, Liu discloses (Fig. 4) wherein the active-matrix driven display including the plurality of OLED pixels is disposed adjacent to a plurality of solar cells (par 39 and 47).
With respect to Claim 31, Yu discloses (Fig. 1 and 7-9) most aspects of the current invention. However, Yu does not disclose wherein each of the plurality of pixels includes a solar cell configured to power at least a portion of the plurality of OLED pixels of the device.
On the other hand, Liu discloses (Fig. 4) a semiconductor structure comprising an OLED device comprising sub-pixels (1), wherein each of the plurality of pixels includes a solar cell (2) configured to power at least a portion of the plurality of OLED pixels of the device (par 39 and 47). Liu teaches doing so to absorb sunlight and then convert it to electrical energy (par 39).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein each of the plurality of pixels includes a solar cell configured to power at least a portion of the plurality of OLED pixels of the device in the device of Yu to absorb sunlight and then convert it to electrical energy (par 39).
With respect to Claim 32, Liu discloses (Fig. 4) further comprising a plurality of solar cells, wherein the area of solar cells is less than 50% of an active area of the active-matrix driven display including the plurality of OLED pixels (par 39 and 47).
With respect to Claim 33, Liu discloses (Fig. 4) wherein the active-matrix driven display including the plurality of OLED pixels is disposed adjacent to a plurality of solar cells (par 39 and 47).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Weaver (US 2010/0244069) and in further view of Edmond.
With respect to Claim 18, Yano discloses (Fig. 21A-21B) most aspects of the current invention including a device comprising:
an active-matrix driven display (1) including a plurality of OLED pixels (20), each OLED pixel comprising:
not more than four sub-pixels, comprising a first sub-pixel (20B) configured to emit blue light in a blue range of the visible spectrum
 a second sub-pixel (20R) configured to emit red light
a third sub-pixel (20G) configured to emit green light
a fourth sub-pixel (20Z) configured to emit yellow light
wherein each sub-pixel of the plurality of OLED pixels that is capable of emitting blue light only emits blue light in the light blue range, and wherein each pixel comprises no other subpixels that emit blue light
However, Yano does not explicitly disclose wherein each of the not more than four sub-pixels is a phosphorescent sub-pixel, wherein a first sub-pixel configured to emit blue light in a light blue range of the visible spectrum having a peak emission wavelength in the range of 465-500nm, wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and less than 5000K.
On the other hand, Weaver discloses (Fig 1-12) an active-matrix driven display including a plurality of OLED pixels, wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein each OLED pixel comprising a first sub-pixel 
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein each of the not more than three sub-pixels is a phosphorescent sub-pixel and wherein a first sub-pixel of the not more than three sub-pixels is configured to emit blue light in a light blue range of the visible spectrum having a peak emission wavelength in the range of 465-500nm in the device of Yu due to the presence of the sub- pixel configured to emit light in the light blue range of the visible spectrum, four subpixels having different emission may be deposited using only three patterned deposition processes for the emissive layers (par 61).
However, Weaver does not explicitly disclose wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and less than 5000K.
On the other hand, Edmond discloses (Fig. 7-15) a semiconductor structure comprising an OLED device comprising sub-pixels, and further comprising wherein the plurality of sub-pixels is configured to emit light having a white point color temperature selected from the group consisting of: less than 3000K, less than 4000K, and 5000K (par 42).
Regarding claim 18, Differences in the temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the temperatures and similar temperatures are known in the art (see e.g. Edmond), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yano.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Response to Arguments
In addition, the applicant’s arguments filed on September 20, 2021, responding to the rejections under 35 U.S.C. 103 of 1-37, have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-37 have been considered but are moot because the arguments do not apply to the newly applied reference Weaver (US 2010/0244069) being used in the current rejection that teaches the newly added limitations. The current office action is therefore non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814